Brannon, Judge,
(dissenting) :
The question of jurisdiction in equity in this case is difficult. There can be no question but that at least for a temporary injunction there was jurisdiction to restrain irreparable injury; but the court went on to decree fully on the merits of two con*17flicting titles to land, and did not direct an action at law or insert in the decree a reservation of right to sue at law. There is a rule that equity will not try conflicting titles to land, unless the plaintiff has some equity against the party claiming adversely; hut where it has jurisdiction to enjoin irreparable damage, can'it decree in full? Does Bettman v. Harness, 32 W. Va. 433, go too far in saying that having jurisdiction for injunction, equity will give full relief, though in so doing it has to pass on adverse titles? The perplexing question thus comes —will the Court make the injunction temporary or provisional; that is, retain the cause and direct the plaintiff, if not in possession, to bring an action at law to try the title, or the defendant to do so, if not in possession, and upon the result, either dissolve or perpetuate the injunction? Or having jurisdiction for an injunction, will it decide upon the conflicting titles? For the proposition that when equity has lawful jurisdiction for one purpose, it will hear the case upon all matters and give full and final relief, though in doing so it becomes necessary to pass on legal rights and establish legal rights, properly triable at law, there is a world of authority. Hoggs Eq. 470: 1 Barton’s Ch. Pr. 59; 1 Pom. Eq. ss. 181, 231; Sinnett v. Cralle, 4 W. Va. 600; Hotchkiss v. Fitzgerald, 41 Id. 357; Evans v. Kelly, 49 Id. 181; Welters v. Farmers Bank, 76 Va. 12. Does the fact that an injunction is awarded in a contest between two hostile titles to 'land bring the case under the above rule, and authorize the Court to adjudicate the whole case? “Wherever equity has jurisdiction to grant an injunction for some special purpose, even though the injunction covers only a portion of the controversy, it may go on and decide all the issues and make a final decree.” 1 Pom. Eq. s. 236. Of course, this rule does not apply where the matter is already in a law court, and equity is called upon only to enjoin damage pending that suit, because there the equity function is only ancillary and -the law court had first taken jurisdiction. Thus, we see much authority, under which we could plausibly assert the power of equity to decree in full. Against this position, it will be said that thus a man claiming land would be deprived of right of trial by jury; but the same may be said in many other cases. In the case of an injunction to stay trespass doing irreparable damage where adverse titles are involved an *18exception to the rule that equity having jurisdiction for one purpose will go on ? There is much authority to say that when equity takes jurisdiction for an injunction in a controversy not otherwise within its jurisdiction, but cognizable at law, it will only entertain that injunction until a suit can be brought and tried in a law forum. It will grant the injunction- though title to land is contested, but only a provisional one under this rule. Under this rulé, when the answer comes in and denies title and sets up an adverse title, and the right to the place, or to do the act complained of, is doubtful, that stops the equity wheels until a trial at law shall settle the right. Irwin v. Dixon, 9 How. 28; Waterman on Trespass, Vol. 2, s. 1129; 1 Story Eq. s. 62; 1 Spell. Injunctions, s. 367; Manchester Mill v. Town, 25 Grat. 825. It is perplexing to say which of these rules shall prevail. At one time, equity would not under any circumstances enjoin trespass to real estate where the right was in contest between hostile titles; but long ago that rule has vanished and given way to the rule that injunction will be granted against irreparable damage; and I concluded that equity having thus taken jurisdiction, would decide all matters necessary to final'decree. I thought the change of the rule would carry this result to say whether an' act is a wrongful trespass, involves the question of which of, the parties has the better title, and this is the test of the propriety of the first step hv injunction, as well as the last. Does not this bring it under the law found in 12 Ency. PL & Pr. 164? “In order that a court of equity may act under the role of retaining jurisdiction for full relief, the subject to be adjudicated must be something incidental to the cause of action, which originally gave the court jurisdiction, or so closely connected therewith as to render its determination necessary to the final decision of the whole controversy between the parties.”
But, we do not find it indispensable to decide this question of the right of equity to retain jurisdiction for full relief as to cases generally, because in this particular case we may say that the circuit court did not err, as against the plaintiffs, in decreeing against them on the whole of the case, and for the following reasons: The plaintiffs chose the equity court for full relief, not merely for injunction until title could be tried at law. They set up their title in the bill and say that the defend*19ants claim under another title from the Ross heirs, and say that that title is bad and their own good, and place the two titles before the court for adjudication, and ask that the defendants be enjoined because their title is bad, and that of the plaintiffs good, and pray that title be vested in them by decree of the court. This could only be done .by decree on the merits, blow, if the decree had been against the defendants, they could raise this question of jurisdiction; but the case is different with the plaintiffs. They cannot choose the equity court, resist the demurrer of the defendants raising the question of jurisdiction, have that demurrer overruled and thus ask the court to go on, and have the benefit of their position thus taken by having the.court to give them the benefit of jurisdiction for full hearing and compel the defendants to fight them throughout, and then, when the decree is against them, take the inconsistent position that the court had no jurisdiction, but after hearing the case on its merits should have reserved right to compel the defendants to go through another suit in a court of law on the very same facts. Plaintiffs had the benefit of the suit to try the title to the prejudice of the defendants in time and costs. The Supreme Court of the United States says in Davis v. Wakelee, 156 U. S. 680: “Where a party assumes a certain position in a legal proceeding and succeeds in maintaining it, he cannot thereafter, simply because his interests have changed, assume a contrary position, especially if it be to the prejudice of the party who has acquiesced in the position formerly taken by him.” “Whenever a party seeks the, aid of a court of justice to enforce his rights, and submits his case and objections to the decision of a court, and invites it to decide upon them, and makes no objection to the jurisdiction till after the court has heard and adjudicated, he is estopped 'from subsequently objecting to its decision, and the proceedings taken thereon.” To same effect Yal Fleets Collat. Attack, s. 860.
Would it not prejudice the defendants to make them fight over again, the same thing on the same facts in another suit. In Town v. Ralston, on page 186 of 48 W. Va., will be found authorities pertinent to the subject of taking inconsistent positions in judicial proceeding. Also 11 Am. & Eng. Ency. L. 2d Ed. 446. In Biglow on Estoppel, 687, is found tire broad proposition that “one who without mistake induced by the op*20posite party, has taken a particular position deliberatly in the course of litigation, must act consistently with it” In Ellis v. White, 61 Ia. 644, one who procured a divorce with its benefit could not afterwards say that the court had no jurisdiction. But it may be said that such is the law only where the record is attacked collaterally; but that answer is not good; for I do not say that the record here, of its own force operates as an estoppel by record. I am not talking about estoppel by record. I do not appeal to this record as such; but I say that there is an estoppel by conduct, one in pias.
Therefore the principle of the law above stated, applies. It will be said that consent cannot give jurisdiction. I do not think that rule applies in this instance. The circuit court had jurisdiction on its law side to 'try title. The plaintiffs simply chose the wrong side of the court to try title. And equity has often jurisdiction to try land titles, as incidental to relief, and shall we go so far as to say that the parties could not waive this objection of jurisdiction? They did’waive it by bringing their suit in equity. The books say that if the title is not doubtful, equity has power to decree without a trial at law, and only where title is in doubt, is such law trial proper. A fine-spun distinction; but it shows that equity has jurisdiction in cases of like general nature (ejusdem generis), and decreeing in full at most mere error of procedure, not nullity, as the case of a court not having jurisdiction under any circumstances. The court has jurisdiction of 'cases of that general nature, but not of the particular case under the facts. This shows that a party may be bound by his choice of the equity court. If parties are in an equity court upon what is a law demand, can they not agree that the court go on and hear the case? Parties can waive a jury trial in a law court. If they consent to waive a jury trial by bringing their suit in a court of equity and submit their case to it, do they not effectually waive, a jury right? Conflicting land title gives a jury right, I concede; but parties can waive it in that case, as well as in others. In St. Lawrence Co. v. Holt, 41 S. E. 351, we held that when a court of equity decreed in a case proper for a suit at law, the decree is not a nullity.
This shows that if the court .erred in this case, in decreeing in full, it was mere error, and that a party may waive mere *21error, though, he cannot consent to jurisdiction in a court, which under no circumstances could act. In short, where equity is asked to enjoin irreparable injury, all concede that it has jurisdiction for one thing, that is injunction, and if the title is free of doubt, it has jurisdiction to decree in full; and if it mistakes and decree where it should direct a law action, it is only error, and therefore a party can in advance waive this. This position is strongly sustained by 1 Pom. Eq. s. 130. See Lounsberry v. Catron, 8 Neb. 469. Burns v. Mearns, 44 W. Va. 746, is against this last position; but the particular question was not considered. It has been suggested, that this Court of its own motion, may refuse to try a jury case in equity; but I think this Court, where it has jurisdiction, ought to pass on the rights of the parties as they were at the date of the decree in the circuit court.